DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 01/19/2022 and Applicant’s request for reconsideration of application 16/800680 filed 01/19/2022.
Claims 12-19 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed applications, Application 13/384118 and PCT/JP2009/069450, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The content of claims 3 was not disclosed in the provisional Applications 13/384118 or PCT/JP2009/069450.
As to claims 12-19, there is no support in a prior-filed application for the limits which claims content found in Figures 25-37 which is not present in prior application 13/384118.
Accordingly, claims 12-19 are not entitled to the benefit of the prior application filing date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 12-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a financial transaction without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 12 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 12 comprises inter alia the functions or steps of “performing an electronic financial transaction between a terminal device and a destination via a deposit amount managing device over a communications network, wherein, the terminal device includes an electronic display device, a first central processing unit, and a first non-transitory computer readable storage medium including a database structure configured to store a terminal-side amount of a predefined currency thereon;
	the deposit account managing device includes a second central processing unit and a second non-transitory computer readable storage medium having a database structure including a plurality of user deposit amount storage units each of which comprises a plurality of separate storage sub-units each corresponding to a predefined currency;
	wherein, the electronic display device displays a user interface including at least one input field allowing input of a remittance amount, a user defined currency, as well as a destination of the remittance amount;
	wherein, the at least one input field allowing input of the remittance amount is configured to display predefined monetary amounts;
	wherein when an input corresponding to an upward movement is performed, the displayed predefined monetary amount increases, and when an input corresponding to a downward movement is performed, the displayed predefined monetary amount decreases;
wherein the method comprises the steps of: 	in response to a transmitted remittance request from the terminal device in which the remittance amount, the user defined currency, and the destination of the remittance amount  have been input via the user interface, verifying the authenticity of the terminal device at the deposit amount managing device by comparing authentication data received from the terminal device with authentication data stored in the user database of the deposit amount managing device, and if the request is valid, displaying an approval confirmation screen on the electronic display device of the terminal device, which causes an approval of the input remittance amount to function as an execution of remittance;
	generating an account transfer requesting message by the deposit amount managing device based on the approval at the terminal device;
	sending the account transfer requesting message to a financial institution system;
	by the financial institution system, drawing an amount corresponding to the input currency and remittance amount from a user deposit amount storage unit of the deposit amount managing device corresponding to the verified terminal device; 	and, transferring the drawn amount to the input destination of the remittance amount specified by the account transfer requesting message”. 
The abstract ideas are identified in bold with the additional elements un-bolded.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Deposit amount managing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (terminal machine and deposit amount managing device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0044] [0308] [0363-0365]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 13-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of contactless IC card chip capable of performing near field communication is mounted and voice recognition. The contactless IC card chip is recited at a high-level of generality such that it amounts to no more than generally linking the use of abstract idea to a particular technological environment or field of use. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.
As for dependent claims 4-11, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the display of data including input fields. However, the claimed and described input fields are are recited at a high-level of generality such that it amounts to no more than generally linking the use of abstract idea to a particular technological environment or field of use. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levine (PGPub Document No. 20070295803) in view of Maguid (PGPub Document No. 20100133335) in further view of Serrano (U.S. Patent No. 9547854).
As per claim 12, Levine teaches a method of performing an electronic financial transaction between a terminal device (mobile phone/handheld device) and a destination via a deposit amount managing device (transaction platform operated by a service partner which can be a distributor, a dealer or a retail outlet [0020][0023]) over a communications network (communication link [0020-0021]), wherein, the terminal device includes an electronic display device, a first central processing unit, and a first non-transitory computer readable storage medium including a database structure configured to store a terminal-side amount of a predefined currency thereon ([0020] storage unit [0023] deposit, electronic wallet [0027] [0030] transactions stored, deposited currency; Claim 5);	the deposit account managing device includes a second central processing unit and a second non-transitory computer readable storage medium having a database structure including a plurality of user deposit amount storage units each of which comprises a plurality of separate storage sub-units each corresponding to a predefined currency ([0030] “…Loading an account has the effect of creating a stored value which will hold an amount that can be accessed at a later time and/or from a different interface. In the latter case, the invention may extend top-up applications offered by operators to senders from different regions. That is, the sender can directly and remotely load value (credit) into a recipient's mobile or handheld accessed account and thereby transfer value…”);	wherein, the electronic display device displays a user interface including at least one input field allowing input of a remittance amount, a user defined currency, as well as a destination of the remittance amount ([0021] [claim 24] [0030] “payment instructions … sum to transfer, potentially the time frame within which the sum should be transferred and possibly additional details. The disclosed invention allows a unit of value to be created, stored and utilized in different forms. For instance, a unit of value could be stored as cash, service (such as airtime), or goods. The system performs the translation of quantity between the different denominations of value. Another usage of the invention allows senders to use a VTU application to either load (i.e., credit) their own account or transfer value directly to a recipient, possibly residing in a different country…”);	wherein the method comprises the steps of:	in response to a transmitted remittance request from the terminal device in which the remittance amount, the user defined currency, and the destination of the remittance amount  have been input via the user interface, verifying the authenticity of the terminal device at the deposit amount managing device by comparing authentication data received from the terminal device with authentication data stored in the user database of the deposit amount managing device, and ([0025] [0027-0028] [0030] authenticate / authentication);	generating an account transfer requesting message by the deposit amount managing device based on the approval at the terminal device ([0023] deposit [0030] transactions stored, dedicated account or alternative value storage, deposited currency, transaction fee; [Claim 11]);	sending the account transfer requesting message to a financial institution system; by the financial institution system, drawing an amount corresponding to the input currency and remittance amount from a user deposit amount storage unit of the deposit amount managing device corresponding to the verified terminal device ([0021] dedicated account, [0025] dedicated account ...value storage...[0030] dedicated account...transaction settlement... wherein in transaction settlement requires increasing/decreasing adding/subtracting as necessary);	and, transferring the drawn amount to the input destination of the remittance amount specified by the account transfer requesting message ([0030] “…The value is transferred directly to the receiver's stored value account which may be accessed with a mobile phone or handheld device, bank account, other dedicated account, or via another channel.….).

Levine teaches “…Preferably while the transfer is taking place, the receiver is notified or alerted at step 625. The alert can take the form of an SMS message, a vocal message, an e-mail or the like.…” ([0030]). However, it does not explicitly teach that the alert is an approval confirmation. 

Maguid teaches if the request is valid, displaying an approval confirmation screen on the electronic display device of the terminal device, which causes an approval of the input remittance amount to function as an execution of remittance ([0021-0023 0030 0039-0040]).

It would have been obvious to one of ordinary skill in the art to include in the practice of displaying the approval confirmation of Maguid as part of the alert of Levine in order to increase user satisfaction by better informing the use of the status of the transaction. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Serrano teaches wherein, the at least one input field allowing input of the remittance amount is configured to display predefined monetary amounts; wherein when an input corresponding to an upward movement is performed, the displayed predefined monetary amount increases, and when an input corresponding to a downward movement is performed, the displayed predefined monetary amount decreases ([claim 1, “receiving a swipe input through the user interface that changes a transaction amount associated with the selected contact, wherein a speed of the swipe input indicates how fast to increase or decrease the transaction amount”] Note that the phrase “remittance” is a non-functional description.).	
It would have been obvious to one of ordinary skill in the art to include in the practice of using the touch screen feature of swipe gestures of Serrano as part of input of Levine in order to provide a GUIs that allow a user to explore and navigate friends or contacts that are nearby, easily populate transaction amounts using, for example, the speed of a gesture, and complete transactions with minimal clicking.. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, 
The limits of this claim contain non-function descriptions of the user interface field of a display area and not functional of structural claim limits.

As per claim 14, 
The limits of this claim contain non-function descriptions of the user interface field of a display area and not functional of structural claim limits.

As per claim 15, 
Levine teaches the method of performing an electronic financial transaction of claim 12, wherein the user interface includes a plurality of input fields allowing separate input of remittance amounts corresponding to at least a bank account of a remittee and an account of the deposit amount management device associated with a remittee ([0021] [claim 24] [0030] “payment instructions … sum to transfer, potentially the time frame within which the sum should be transferred and possibly additional details. The disclosed invention allows a unit of value to be created, stored and utilized in different forms. For instance, a unit of value could be stored as cash, service (such as airtime), or goods. The system performs the translation of quantity between the different denominations of value. Another usage of the invention allows senders to use a VTU application to either load (i.e., credit) their own account or transfer value directly to a recipient, possibly residing in a different country…”);	and, wherein, corresponding drawn amounts are transferred to the bank account of the remittee and the deposit amount management device associated with the remittee ([0030] “…The value is transferred directly to the receiver's stored value account which may be accessed with a mobile phone or handheld device, bank account, other dedicated account, or via another channel.….).

As per claim 16, 
Levine does not explicitly teach the claim limit.

Serrano teaches the method of performing an electronic financial transaction of claim 12, wherein the confirmation screen includes a confirmation button, which when activated outputs the remittance message to the deposit amount managing device ([Figure 3, element 316] [column 12, lines 41-67]).

As per claim 17, 
Levine teaches the method of performing an electronic financial transaction of claim 16, wherein a notification comprising one or more of a change in a display color of the confirmation button, a change in a display color of the confirmation screen, an output sound, or an output vibration accompanies activation of the confirmation button ([0030] “…Preferably while the transfer is taking place, the receiver is notified or alerted at step 625. The alert can take the form of an SMS message, a vocal message, an e-mail or the like.…”).

As per claim 18, 
Levine teaches the method of performing an electronic financial transaction according to claim 12, wherein, the terminal device is a mobile terminal device on which a contactless IC card chip capable of performing near field communication is mounted, and the deposit amount managing device responds to the request from the terminal device when the terminal device enters a readable range of a reader/writer under the near field communication ([0022][0024] “…NFC…”).

As per claim 19, 
Levine teaches the method of performing an electronic financial transaction of claim 12, wherein the mobile terminal device includes the mobile database structure configured to store the mobile terminal-side amount of predefined currency thereon, and wherein the mobile terminal device transmits and receives an amount of currency between the deposit amount managing device and the mobile terminal device ([0030] “…Loading an account has the effect of creating a stored value which will hold an amount that can be accessed at a later time and/or from a different interface. In the latter case, the invention may extend top-up applications offered by operators to senders from different regions. That is, the sender can directly and remotely load value (credit) into a recipient's mobile or handheld accessed account and thereby transfer value…”).


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Merely adding components to the underlying system does not make otherwise patent ineligible subject matter patent eligible. The examiner maintains that the terminal device and deposit amount managing device are merely tools for implementing the abstract idea of the claims. There is no improvement to the devices and no improvement to a technology. Further, the only arrangement of system components is that of being connected over a network which any general purpose device can perform.  
In McRo, claims were directed to a method of automatically animating lip synchronization and facial expression of animated characters. The claimed method used a set of rules to define values for transitioning between facial expressions as a function of sequences of sounds in the speech of animated characters. The court held that the claims were specifically “limited to rules with specific characteristics” and that “the incorporation of the claimed rules, not the use of the computer” improved the existing animation process. However, in the present case, the claimed invention is not even remotely similar to improving animation synchronization. Hence, McRo is readily distinguishable from the present claims. 
Regarding applicant’s argument that the claims do not recite an abstract idea, the examiner disagrees. Deposit amount managing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Regarding paragraphs [0012-0014] of the specification, these paragraphs describe a business solution to a business problem where the storage unit is merely a tool for implementation. 
Regarding applicant’s arguments that “Subject Matter of former Claim 1 (and New Claim 12) Integrates a Judicial Exception (if any) into a Practical Application (Step 2A Prong 2)”, the examiner disagrees.  
Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. As stated before, the additionally element perform there programmed tasks of implementing the abstract concepts of the claims. In this regard, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Regarding applicant’s argument that the claims recite additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, the examiner disagrees. The system is not improved. The examiner maintains that the computers, mobile devices, and network are not improved. Further, there is no indication that the limitations are indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment. 
Regarding “D. Patent Eligible Application of a Judicial Exception (Step 2B)”, the applicant does not appear to direct the arguments toward Step 2B but, instead, reiterates previous arguments involving what constitutes an “abstract idea” which has been previously addressed. The examiner maintains that the 2019 PEG analysis has been properly applied to the claims. The applicant states that “The Office appears to be focusing in on the structural components of the claims and not considering the specific functional method elements or steps”, however, the applicant is reminded that identifying the abstract idea is part of Step 2A prong 1 and additional elements (structural elements) are discussed as part of Step 2A prong 2. The examiner maintains that the method itself is merely a fundamental economic practice. Applying the method steps on an underlying apparatus or system in not indicative of integration into a practical application.
As such, the examiner maintains the rejection. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 05/26/2021 used as prior art in the office action submitted 05/26/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
05/15/2022